Fitzgerald, S.
By the provisions of the will of this testator, in connection with the proof furnished by the executors as to the understanding between the executors and the testator, which was the consideration influencing deceased to make the bequest in the absolute form in which it appears, a valid parol trust was created, enforcible in equity in favor of the various religious corporations which were to share in the proportions specified. These corporations being of a class exempt under the statute, the order appealed from must' be reversed. Estate of Farley, 15 N. Y. St. Repr. 727; Estate of Havens, 17 id. 837; Lynch v. Loretta, 1 Dem. 318; Willets v. Willets, 35 Hun, 405 ; Matter of O'Hara, 95 N. Y. 413.
Order reversed.